          Case 2:19-cv-00998-BJR Document 83 Filed 11/02/20 Page 1 of 3




                                                            The Honorable Barbara J. Rothstein




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE

CHERYL BAIR, an individual,                       NO. C19-998-BJR
                           Plaintiff,             JOINT STIPULATION AND ORDER
       vs.                                        DISMISSING ALL CLAIMS AGAINST
                                                  DEFENDANT JODI MARTIN
SNOHOMISH COUNTY, et al.,

                          Defendants.




       COMES NOW Defendants Snohomish County, Olyntia Sewell, Jodi Martin, Taylor

Jones, Robert Ogawa, Scott Lewis, and Scott Warnken, by and through their counsel of record,

Deputy Prosecuting Attorneys Katherine H. Bosch and Bridget E. Casey; and Defendant Hamadi

Sisawo, by and through his counsel of record, Jennifer Smitrovich and Emory Wogenstahl; and

Plaintiff, by and through her counsel of record, Darryl Parker, and stipulate to the following:

       (1) Dismissal of all Plaintiff’s claims against Defendant Jodi Martin only.

//

//

//




                                                 1
         Case 2:19-cv-00998-BJR Document 83 Filed 11/02/20 Page 2 of 3




DATED this 30th day of October, 2020.         DATED this 30th day of October, 2020.

FAIN ANDERSON VanDERHOEF                      ADAM CORNELL
ROSENDAHL O’HALLORAN SPILLANE,                Snohomish County Prosecuting Attorney
PLLC

By: __/s/ Emory C. Wogenstahl         _       By: _ /s/ Katherine H. Bosch__________
JENNIFER SMITROVICH, WSBA #37062              BRIDGET CASEY, WSBA # 30459
EMORY C. WOGENSTAHL, WSBA #53864              KATHERINE BOSCH, WSBA #43122
                                              Deputy Prosecuting Attorneys
Attorneys for Defendant Hamadi Sisawo
                                              Attorney for Defendants Snohomish
                                              County, Olyntia Sewell, Jodi Martin,
                                              Taylor Jones, Robert Ogawa, Scott Lewis,
                                              and Scott Warnken

DATED this 2nd day of November, 2020.

CIVIL RIGHTS JUSTICE CENTER, PLLC


By: ___/s/ Darryl Parker ___________
DARRYL PARKER, WSBA #30770
Attorney for Plaintiff




                                          2
        Case 2:19-cv-00998-BJR Document 83 Filed 11/02/20 Page 3 of 3




                                       ORDER

      IT IS SO ORDERED that the parties’ Joint Stipulation dismissing all claims against

Defendant Jodi Martin is APPROVED and GRANTED.

      DATED this 2nd day of November, 2020.



                                        _________________________________________
                                        HONORABLE BARBARA J. ROTHSTEIN
                                        United States District Court Judge




                                           3
